 

EXECUTION VERSION

 



 

 

ESCROW AND DEPOSIT ACCOUNT CONTROL AGREEMENT

 

among

 

NEKTAR THERAPEUTICS,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Collateral Agent,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Escrow Agent

 

Dated as of July 11, 2012

 

ACCOUNT NUMBER: 00000000

 

SHORT TITLE OF ACCOUNT: Cash Reserve Account

 

 

 

 

 

 

EXECUTION VERSION

 

ESCROW AND DEPOSIT ACCOUNT CONTROL AGREEMENT made this 11th day of July, 2012
(this “Agreement”), by and among (i) Nektar Therapeutics, a Delaware corporation
(the “Company”), (ii) Wells Fargo Bank, National Association (“WFB”), in its
capacity as collateral agent under the Indenture (as defined herein) (together
with its successors and assigns, in such capacity, the “Collateral Agent”), for
the benefit of the Secured Parties (as defined in the Security Agreement (as
defined herein)), and (iii) WFB, in its capacity as a “bank” as defined in
Section 9-102 of the UCC and as escrow agent (together with its successors and
assigns, in such capacity, the “Escrow Agent”). All references to “UCC” shall
mean the Uniform Commercial Code as in effect in the State of New York.

 

This Agreement is being entered into in connection with (i) the Purchase
Agreement, dated July 3, 2012 (the “Purchase Agreement”), among the Company,
Cowen and Company, LLC and CRT Capital Group LLC, as representative of the
initial purchasers of the Notes (as defined herein) issued on the date hereof,
(ii) the Indenture, dated as of July 11, 2012 (the “Indenture”), governing the
Company’s 12% Senior Secured Notes due 2017 (the “Notes”), between the Company,
the Trustee and the Collateral Agent, and (iii) the Pledge and Security
Agreement, dated as of July 11, 2012 (the “Security Agreement”), between the
Company and the Collateral Agent. Capitalized terms, which are used but not
defined herein have the meanings specified therefor in the Security Agreement.

 

The parties hereto hereby agree that, in consideration of the mutual promises
and covenants contained herein, the Escrow Agent shall hold in escrow and shall
distribute Escrow Property (as defined herein) in accordance with and subject to
the following:

 

ARTICLE I.

INSTRUCTIONS

 

Section 1.1.          Appointment of Escrow Agent; Escrow Property.

 

The property and/or funds deposited or to be deposited with the Escrow Agent by
the Company shall be as follows:

 

(a)          The Company hereby appoints WFB as Escrow Agent in accordance with
the terms and conditions set forth in this Agreement and WFB hereby accepts such
appointment. Concurrently with the execution and delivery hereof, the Company
will cause TWENTY-FIVE MILLION DOLLARS ($25,000,000) (the “Deposit”) to be
deposited with the Escrow Agent in a trust account maintained by the Escrow
Agent (ABA No. 000000000) with the account number 0000000000, for further credit
account number 0000000 and the account name “Cash Reserve Account” (such account
referred to as the “Cash Reserve Account”).

 

 

 

 

(b)          (i) The Escrow Agent shall accept the Deposit and shall hold such
funds and the proceeds thereof in the Cash Reserve Account for disbursement in
accordance with the provisions hereof. The Cash Reserve Account and the Escrow
Property (as defined herein) shall be under the control (within the meaning of
Section 9-104 of the UCC) of the Collateral Agent and, notwithstanding any other
provisions of this Agreement, the Escrow Agent shall comply with all
instructions given by the Collateral Agent (in its capacity as a Secured Party)
directing the disposition of the Escrow Property without further consent of the
Company or any other person. The Collateral Agent agrees not to deliver any
instructions except as permitted by this Agreement. Each party hereto confirms
that the arrangements established above constitute “control” by the Collateral
Agent of the Cash Reserve Account and the Escrow Property. The Escrow Agent and
the Company have not and will not enter into any other agreement with respect to
control of the Cash Reserve Account or any Escrow Property or purporting to
limit or condition the obligation of the Escrow Agent to comply with any orders
or instructions with respect to the Cash Reserve Account or the Escrow Property
as set forth in this Section 1.1(b). The Deposit and all funds, securities or
other property now or hereafter credited to the Cash Reserve Account, plus all
interest, income, dividends and other distributions and payments on any of the
foregoing (collectively the “Distributions”) received by the Escrow Agent are
collectively referred to herein as “Escrow Property”.

 

(ii)         As security for the due and punctual payment of all obligations
that may become due in respect of the Notes (including, without limitation, the
aggregate principal amount of and accrued and unpaid interest and premium, if
any, on the Notes), the Company has granted to the Collateral Agent, for the
benefit of Secured Parties, pursuant to the Security Agreement, a continuing
security interest in, and a lien on, the Cash Reserve Account and the Escrow
Property credited thereto and all the proceeds thereof, whether now owned or
existing or hereafter acquired or arising. The security interest of the
Collateral Agent shall at all times be valid, perfected and enforceable as a
first-priority security interest by the Collateral Agent against the Company and
all third parties in accordance with the terms of this Agreement. The Company
agrees to take all actions as necessary or reasonably requested in connection
with the perfection of such security interest.

 

(iii)        Upon the release of any Escrow Property pursuant to Section 1.3
hereof, the security interest of the Collateral Agent in such Escrow Property
for the benefit of the Secured Parties shall automatically terminate without any
further action. The Collateral Agent and the Escrow Agent agree to execute,
deliver and acknowledge all such further documents, agreements, certificates and
instruments and do such further acts as the Company may reasonably request to
more effectively evidence or effectuate the foregoing release of the Escrow
Property.

 

(c)          The Escrow Agent is authorized and directed to deposit, transfer,
hold and invest the Escrow Property and any investment income thereon as set
forth in Exhibit B hereto, or as set forth in any subsequent written instruction
signed by the Company. Absent its timely receipt of instructions from the
Company, the Escrow Agent shall have no duty to invest (or otherwise pay
interest on) the Escrow Property. With respect to any Escrow Property received
by Escrow Agent after 10:00 a.m., New York City time, Escrow Agent shall not be
required to invest such funds or to effect any investment instruction until the
next Business Day. For purposes of this Escrow Agreement “Business Day” shall
mean any day that the Escrow Agent is open for business. Any investment earnings
and income on the Escrow Property shall become part of the Escrow Property, and
shall be disbursed in accordance with Section 1.3 of this Agreement.

 

2

 

 

(d)          The Escrow Agent is hereby authorized and directed to sell or
redeem any such investments to make any payments or distributions required under
this Escrow Agreement. The Escrow Agent shall have no responsibility or
liability for any loss, fee, tax, penalty or other charge which may result from
any investment, reinvestment, sale or liquidation of investment made pursuant to
this Agreement. The Escrow Agent is hereby authorized, in making or disposing of
any investment permitted by this Escrow Agreement, to deal with itself (in its
individual capacity) or with one or more of its affiliates, whether it or any
such affiliate is acting as agent of the Escrow Agent or for any third person or
dealing as principal for its own account. The Company acknowledges that the
Escrow Agent is not providing investment supervision, recommendations or advice.
The Escrow Agent shall be under no duty to afford the Escrow Property any
greater degree of care than it gives its own similar property.

 

(e)          The Company represents and warrants that (i) it was duly
incorporated and is validly existing as a Delaware corporation and is not
incorporated under the laws of any other jurisdiction, and (ii) this Agreement
has been duly authorized, executed and delivered on its behalf and constitutes
its legal, valid and binding obligation, subject to bankruptcy, insolvency,
reorganization, receivership, moratorium, fraudulent conveyance, fraudulent
transfer or other similar laws now or hereafter in effect relating to creditors’
rights generally, and general principles of equity (whether applied by a court
of law or equity) and the discretion of the court before which any proceeding
therefor may be.

 

(f)          The Escrow Agent represents and warrants that (i) it has all power
and authority to act as a “bank”, as defined in Section 9-102 of the UCC and
that this Agreement constitutes an authenticated record within the meaning of
Section 9-104 of the UCC, and (ii) this Agreement has been duly authorized,
executed and delivered on its behalf and constitutes its legal, valid and
binding obligation, subject to bankruptcy, insolvency, reorganization,
receivership, moratorium, fraudulent conveyance, fraudulent transfer or other
similar laws now or hereafter in effect relating to creditors’ rights generally,
and general principles of equity (whether applied by a court of law or equity)
and the discretion of the court before which any proceeding therefor may be.

 

Section 1.2.          Distribution of Escrow Property.

 

The Escrow Agent is directed to hold and only distribute the Escrow Property in
the following manner:

 

(a)          Account Maturity Date: On or after July 1, 2015, so long as no
Default or Event of Default shall have occurred and be continuing, the Company
may obtain a release of all of the Escrow Property by delivering to each of the
Escrow Agent and the Collateral Agent an Officer’s Certificate, upon which each
may conclusively rely, substantially in the form of Exhibit A hereto.

 

3

 

 

(b)          Event of Default. If the Escrow Agent receives a written notice
from the Trustee or Collateral Agent that an Event of Default has occurred and
is continuing, the Escrow Agent will liquidate all Escrow Property then held by
it, and the Escrow Agent will release to the Collateral Agent for payment to the
holders of the Notes an amount of Escrow Property not to exceed the amount
necessary to pay any remaining interest on the Notes in inverse order of
scheduled payment. Promptly following such release, the Escrow Agent shall
release any Escrow Property that remains in the Cash Reserve Account as directed
in written instructions from the Company.

 

Section 1.3.          Distribution of Escrow Property Upon Termination.

 

Upon the release of any Escrow Property as directed in writing by the Company,
pursuant to Section 1.2(a) hereof, such Escrow Property shall be delivered to
the recipient, free and clear of any and all interests of the Escrow Agent, the
Collateral Agent and the holders of the Notes (except for any liens thereon
arising under the Indenture or the Collateral Documents).

 

Upon any release of any Escrow Property to the Collateral Agent for distribution
pursuant to Section 1.2(b), the Escrow Property released in accordance there
will be disbursed by the Escrow Agent free and clear of any and all claim or
interest of the Company.

 

Section 1.4.          Compensation.

 

(a)          The Company shall pay all activity charges as separately agreed in
writing between the Escrow Agent and the Company.

 

(b)          The Company shall be responsible for and shall reimburse the Escrow
Agent upon demand for all documented reasonable out-of-pocket expenses
(including, without limitation, reasonable attorneys’ and other professionals’
fees and expenses), disbursements and advances incurred or made by the Escrow
Agent in connection with this Agreement.

 

Section 1.5.          No Setoff.

 

The Escrow Agent hereby (i) subordinates any security interest, lien or other
encumbrance against the Cash Reserve Account to the security interest of the
Collateral Agent and (ii) will not exercise any right of recoupment, setoff or
debit against the Cash Reserve Account.

 

ARTICLE II.

TERMS AND CONDITIONS

 

Section 2.1.          The duties, responsibilities and obligations of the Escrow
Agent shall be limited to those expressly set forth herein and no duties,
responsibilities or obligations shall be inferred or implied. The Escrow Agent
shall not be subject to, nor required to comply with, any other agreement to
which the Company is a party, even though reference thereto may be made herein,
or to comply with any direction or instruction (other than those contained
herein or delivered in accordance with this Agreement) from the Company or any
entity acting on its behalf, and the Escrow Agent shall have no duty to know or
inquire as to the performance or nonperformance of any provision of any such
agreement, instrument, or document. The Escrow Agent shall not be required to,
and shall not, expend or risk any of its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder. The
Escrow Agent shall exercise the same degree of care toward the Escrow Property
as it exercises towards its own similar property. Under no circumstances will
the Escrow Agent be deemed to be a fiduciary to any other person under this
Agreement. The Escrow Agent will not be responsible or liable for the failure of
any other party hereto to perform in accordance with this Agreement.

 

4

 

 

Section 2.2.          This Agreement is for the exclusive benefit of the parties
hereto and their respective successors hereunder, and shall not be deemed to
give, either express or implied, any legal or equitable right, remedy, or claim
to any other entity or person, including, without limitation, the holders of the
Notes, whatsoever.

 

Section 2.3.          If at any time the Escrow Agent is served with any
judicial or administrative order, judgment, decree, writ or other form of
judicial or administrative process which in any way affects Escrow Property
(including but not limited to orders of attachment or garnishment or other forms
of levies or injunctions or stays relating to the transfer of Escrow Property),
the Escrow Agent is authorized to comply therewith in any manner as it or its
legal counsel of its own choosing deems appropriate (but shall in any event
provide notice thereof to the Collateral Agent and the Company); and the Escrow
Agent shall not be liable to any of the parties hereto or to any other person or
entity with respect to its compliance with any such judicial or administrative
order, judgment, decree, writ or other form of judicial or administrative
process, even though such order, judgment, decree, writ or process may be
subsequently modified or vacated or otherwise determined to have been without
legal force or effect.

 

Section 2.4.          (a) The Escrow Agent shall not be liable for any action
taken or omitted to be taken or for any loss or injury resulting from its
actions or its performance or lack of performance of its duties hereunder,
including but not limited to lost profits, irrespective of whether the Escrow
Agent has been advised of the likelihood of such loss or damage and regardless
of the form of action arising in connection with this Agreement, in the absence
of gross negligence or willful misconduct on its part as determined by a court
of competent jurisdiction. In no event shall the Escrow Agent be liable (i) for
acting in accordance with or relying upon any instruction, notice, demand,
certificate or document believed by the Escrow Agent in good faith to be from an
authorized officer of the Company listed on Schedule A hereto, as such may be
amended from time to time or (ii) for any consequential, punitive or special
damages. The Escrow Agent may perform any duties hereunder either directly or by
or through agents and attorneys and the Escrow Agent shall not be responsible
for any misconduct or negligence on the part of any agent or attorney appointed
with due care by it hereunder.

 

(b)          The Escrow Agent may consult with legal counsel of its selection
(with the expense to be reimbursed in accordance with Section 1.4(b) hereof) in
connection with the satisfaction of its duties under this Agreement, and the
Escrow Agent shall not incur any liability in acting in good faith in accordance
with any advice from such counsel.

 

(c)          The Escrow Agent shall not incur any liability for not performing
any act or fulfilling any duty, obligation or responsibility hereunder by reason
of any occurrence beyond the control of the Escrow Agent (including but not
limited to any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, or the unavailability of the
Federal Reserve Bank wire or other wire or communication facility).

 

5

 

 

Section 2.5.          Unless otherwise specifically set forth herein, the Escrow
Agent shall proceed as soon as practicable to collect any checks or other
collection items at any time deposited hereunder. All such collections shall be
subject to the Escrow Agent’s usual collection practices or terms regarding
items received by the Escrow Agent for deposit or collection. The Escrow Agent
shall not be required, or have any duty, to notify anyone of any payment or
maturity under the terms of any instrument deposited hereunder, nor to take any
legal action to enforce payment of any check, note or security deposited
hereunder or to exercise any right or privilege which may be afforded to the
holder of any such security.

 

Section 2.6.          The Escrow Agent shall provide to the Company monthly
statements identifying holdings of Escrow Property and each such statement shall
be deemed to be correct and final upon receipt thereof by the Company unless the
Escrow Agent is notified in writing to the contrary within ten Business Days of
the Company’s receipt of such statement.

 

Section 2.7.          Notices, instructions or other communications shall be in
writing and shall be sent:

 

in the case of the Company, to:

 

Nektar Therapeutics

455 Mission Bay Boulevard South

San Francisco, California 94158

Attention: Gil Labrucherie, Esq.

Email: xxxxxxxxxxxxxxx

 

in the case of the Trustee or Collateral Agent, to:

 

Wells Fargo Bank, National Association, as Trustee or Collateral Agent

45 Broadway, 14th Floor

New York, New York 10006

Attention: Corporate Trust Services – Administrator for Nektar Therapeutics

Email: xxxxxxxxxxxxxxx

 

in the case of the Escrow Agent, to:

 

Wells Fargo Bank, National Association, as Escrow Agent

45 Broadway, 14th Floor

New York, New York 10006

Attention: Corporate Trust Services – Administrator for Nektar Therapeutics

Email: xxxxxxxxxxxxxxx

 

6

 

 

(or to such other address as may be substituted therefor by written notification
to the Escrow Agent, the Collateral Agent and the Company). Notices shall be
deemed to have been duly given if delivered (i) personally, (ii) by email
transmission with written confirmation of receipt, (iii) by overnight delivery
with a reputable national overnight delivery service, or (iv) by mail or by
certified mail, return receipt requested, and postage prepaid. If any notice is
mailed, it shall be deemed given five business days after the date such notice
is deposited in the United States mail. Notwithstanding the foregoing, notices
to the Escrow Agent shall be deemed to be given when actually received by the
Escrow Agent. The Escrow Agent is authorized to comply with and rely upon any
notices, instructions or other communications believed by it to have been sent
or given by the Company or by a person or persons authorized by the Company.
Whenever under the terms hereof the time for giving a notice or performing an
act falls upon a day that is not a Business Day, such time shall be extended to
the next Business Day. Attached as Schedule A hereto is a list of those persons
initially entitled to give notices, instructions and other communications to the
Escrow Agent on behalf of the Company. Schedule A may be amended from time to
time by written notice from the Company to the Escrow Agent.

 

Section 2.8.          The Company shall reimburse and indemnify the Escrow Agent
and hold the Escrow Agent harmless from and against any and all claims, losses,
liabilities, costs, damages or expenses (including, without limitation,
reasonable attorneys’ fees and expenses) (collectively, “Losses”) arising from
or in connection with or related to its acceptance of appointment under this
Agreement or being the Escrow Agent hereunder (including but not limited to
Losses incurred by the Escrow Agent in connection with its successful defense,
of any claim of gross negligence or willful misconduct on its part), provided,
however, that nothing contained herein shall require the Escrow Agent to be
indemnified for Losses caused by its gross negligence or willful misconduct as
determined by a court of competent jurisdiction. The provisions of this Section
2.8 shall survive the termination of this Agreement or the resignation or
removal of the Escrow Agent.

 

Section 2.9.          (a) The Company may, with the consent of the Collateral
Agent, remove the Escrow Agent at any time by giving to the Escrow Agent fifteen
(15) calendar days’ prior notice in writing signed by the Company. The Escrow
Agent may resign at any time by giving to the Company and Collateral Agent
thirty (30) calendar days’ prior written notice thereof.

 

(b)          Within fifteen (15) calendar days after giving the foregoing notice
of removal to the Escrow Agent or receiving the foregoing notice of resignation
from the Escrow Agent, the Company shall appoint a successor Escrow Agent
reasonably acceptable to the Collateral Agent. The Company shall cause any
successor Escrow Agent to assume the obligations of the Escrow Agent hereunder
or to enter into such other Escrow Agreement substantially in the form hereof
with such changes, if any, as may be reasonably acceptable to the Collateral
Agent. If a successor Escrow Agent has not accepted such appointment by the end
of such 15-day period, the Escrow Agent may apply to a court of competent
jurisdiction for the appointment of a successor Escrow Agent or for other
appropriate relief. The costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by the Escrow Agent in
connection with such proceeding shall be reimbursed by the Company.

 

(c)          Upon receipt of the identity of the successor Escrow Agent, the
Escrow Agent shall either deliver the Escrow Property then held hereunder to the
successor Escrow Agent, less the Escrow Agent’s fees, costs and expenses, each
determined in accordance herewith, or other obligations owed to the Escrow
Agent, or hold such Escrow Property (or any portion thereof), pending
distribution, until all such fees, costs and expenses or other obligations are
paid.

 

7

 

 

(d)          Upon delivery of the Escrow Property to the successor Escrow Agent,
the Escrow Agent shall have no further duties, responsibilities or obligations
hereunder.

 

Section 2.10.         Any corporation or association into which the Escrow Agent
may be converted or merged, or with which it may be consolidated, or to which it
may sell or transfer all or substantially all of its corporate trust business
and assets as a whole or substantially as a whole, or any corporation or
association resulting from any such conversion, sale, merger, consolidation or
transfer to which the Escrow Agent is a party, shall be and become the successor
escrow agent under this Escrow Agreement and shall have and succeed to the
rights, powers, duties, immunities and privileges as its predecessor, without
the execution or filing of any instrument or paper or the performance of any
further act.

 

Section 2.11.         (a) In the event of any ambiguity or uncertainty hereunder
or in any notice, instruction or other communication received by the Escrow
Agent hereunder, the Escrow Agent may, in its sole discretion, refrain from
taking any action other than retaining possession of the Escrow Property, unless
the Escrow Agent receives written instructions, signed by the Company, which
eliminates such ambiguity or uncertainty.

 

(b)          In the event of any dispute between or conflicting claims, demands
or instructions by the Company and/or any other person or entity (other than the
Collateral Agent) with respect to the Cash Reserve Account or any Escrow
Property, the Escrow Agent shall be entitled, in its sole discretion, to refuse
to comply with any and all claims, demands or instructions with respect to the
Cash Reserve Account or such Escrow Property, as the case may be, so long as
such dispute or conflict shall continue, and the Escrow Agent shall not be or
become liable in any way to the Company for failure or refusal to comply with
such conflicting claims, demands or instructions. The Escrow Agent shall be
entitled to refuse to act until, in its sole discretion, either (i) such
conflicting or adverse claims or demands shall have been determined by a final
order, judgment or decree of a court of competent jurisdiction, which order,
judgment or decree is not subject to appeal, or settled by agreement between the
conflicting parties as evidenced in a writing signed by the Company and
satisfactory to the Escrow Agent or (ii) the Escrow Agent shall have received
security or an indemnity satisfactory to it sufficient to hold it harmless from
and against any and all Losses which it may incur by reason of so acting. The
Escrow Agent may, in addition, elect, in its sole discretion, to commence an
interpleader action or seek other judicial relief or orders as it may deem, in
its sole discretion, necessary. The costs and expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with such proceeding shall
be paid by the Company.

 

8

 

 

Section 2.12.         This Agreement, including all matters of construction,
validity and performance and matters relating to the creation, validity,
enforcement or priority of the liens created by this Agreement, shall be
governed by the laws of the State of New York without regard to the conflict of
laws rules thereof (other than Section 5-1401 of the New York General Obligation
Law) except as may be required by other mandatory provisions of law. Each of the
parties hereto hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York City for the purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. The Company hereby waives the right to trial by jury in any such
proceedings. The Company waives personal service of process and consents to
service of process by certified or registered mail, return receipt requested,
directed to it at the address last specified for notices hereunder, and such
service shall be deemed completed ten (10) calendar days after the same is so
mailed.

 

Section 2.13.         Except as otherwise permitted herein, this Agreement may
be modified only by a written amendment signed by all the parties hereto, and no
waiver of any provision hereof shall be effective unless expressed in a writing
signed by the party to be charged.

 

Section 2.14.         The rights and remedies conferred upon the parties hereto
shall be cumulative, and the exercise or waiver of any such right or remedy
shall not preclude or inhibit the exercise of any additional rights or remedies.
The waiver of any right or remedy hereunder shall not preclude the subsequent
exercise of such right or remedy.

 

Section 2.15.         The invalidity, illegality or unenforceability of any
provision of this Agreement shall in no way affect the validity, legality or
enforceability of any other provision; and if any provision is held to be
enforceable as a matter of law, the other provisions shall not be affected
thereby and shall remain in full force and effect.

 

Section 2.16.         This Agreement shall terminate upon the distribution of
all Escrow Property from the Cash Reserve Account in accordance with Sections
1.2 and 1.3; provided however, that Sections 1.4, 2.8 and 2.19 shall survive
notwithstanding any termination of this Agreement or the resignation of the
Escrow Agent.

 

Section 2.17.         The headings contained in this Agreement are for
convenience of reference only and shall have no effect on the interpretation or
operation hereof.

 

Section 2.18.         This Agreement may be executed by each of the parties
hereto in any number of counterparts, each of which counterpart, when so
executed and delivered, shall be deemed to be an original and all such
counterparts shall together constitute one and the same agreement.

 

Section 2.19.         Except as otherwise set forth herein, the Escrow Agent
does not have any interest in the Escrow Property deposited hereunder but is
serving as escrow holder and a depositary only and having only possession
thereof. The Company shall pay or reimburse the Escrow Agent upon request for
any transfer taxes or other taxes relating to the Escrow Property incurred in
connection herewith and shall indemnify and hold harmless the Escrow Agent any
amounts that it is obligated to pay in the way of such taxes. Any payments of
income from the Cash Reserve Account shall be subject to withholding regulations
then in force with respect to United States taxes. For all tax purposes, the
account shall be deemed owned by the Company and the Company will provide the
Escrow Agent with appropriate W-9 forms for tax I.D. number certifications as
requested. It is understood that the Escrow Agent shall be responsible for
income reporting only with respect to income earned on investment of funds which
are a part of the Escrow Property and is not responsible for any other
reporting, which shall be the sole obligation of the Company.

 

9

 

 

Section 2.20.         The parties hereto acknowledge that in accordance with
Section 326 of the U.S.A. Patriot Act, the Escrow Agent, in order to help fight
the funding of terrorism and prevent money laundering, is required to obtain,
verify, and record information that identifies each person or legal entity that
establishes a relationship or opens an account with the Escrow Agent. The
parties to this Escrow Agreement agree that they will provide the Escrow Agent
with such information as it may request in order for the Escrow Agent to satisfy
the requirements of the U.S.A. Patriot Act.

 

[Remainder of Page Intentionally Left Blank.]

 

10

 

 

IN WITNESS WHEREOF, each of the parties has caused this Escrow and Deposit
Account Control Agreement to be executed by a duly authorized officer as of the
day and year first written above.

 



  NEKTAR THERAPEUTICS         By: /s/ John Nicholson     Name: John Nicholson  
  Title: Senior Vice President and Chief Financial Officer         WELLS FARGO
BANK, NATIONAL   ASSOCIATION, as Collateral Agent         By: /s/ Raymond Delli
Colli     Name:  Raymond Delli Colli     Title:  Vice President         WELLS
FARGO BANK, NATIONAL   ASSOCIATION, as Escrow Agent         By: /s/ Raymond
Delli Colli     Name:  Raymond Delli Colli     Title:  Vice President

 

Escrow and Control Agreement

 

 

 

 

SCHEDULE A1

 

The following persons are entitled to give notices, instructions and other
communications to the Escrow Agent on behalf of the Company:

 

Authorized Officer   Title       John Nicholson   Sr. Vice President and Chief
Financial Officer       Jillian B. Thomsen   Sr. Vice President, Finance and
Chief Accounting Officer       Gil M. Labrucherie   Sr. Vice President and
General Counsel

 



 

1 This Schedule A may be amended from time to time by written notice from the
Company to the Escrow Agent.

 

 

 

 

EXHIBIT A

 

[Form of] Officer’s Certificate

 

of

 

NEKTAR THERAPEUTICS

 

(Account Maturity)

 

This certificate is being delivered to each of the Escrow Agent and the
Collateral Agent pursuant to Section 1.2(a) of the Escrow and Deposit Account
Security Agreement, dated as of July 11, 2012 (the “Escrow Agreement”), by and
among Nektar Therapeutics, a Delaware corporation (the “Company”), Wells Fargo
Bank, National Association, as Trustee and as Collateral Agent, and Wells Fargo
Bank, National Association, as escrow agent (the “Escrow Agent”). Capitalized
terms used but not defined herein have the respective meanings specified in the
Escrow Agreement.

 

The Company hereby certifies through the undersigned officers that no Default or
Event of Default has occurred.

 

The Escrow Agent should disburse all Escrow Property, if any, that remains in
the Cash Reserve Account to:

 

                            .

 

*      *      *

 

 

 

 

IN WITNESS WHEREOF, the Company, through the undersigned officer, has signed
this Officer’s Certificate this __ day of __________, 20__.

 

  NEKTAR THERAPEUTICS         By:       Name:     Title:

 

 

 

 

EXHIBIT B

 

Agency and Custody Account Direction

For Cash Balances

Wells Fargo Money Market Deposit Accounts

 

Direction to use the following Wells Fargo Money Market Deposit Accounts for
Cash Balances for the escrow account or accounts (the “Account”) established
under the Escrow Agreement dated as of July 11, 2012 by and between Nektar
Therapeutics, Wells Fargo Bank, national Association, as Collateral Agent and
Wells Fargo Bank, National Association, as Escrow Agent.

 

You are hereby directed to deposit, as indicated below, or as I shall direct
further in writing from time to time, all cash in the Account(s) in the
following money market deposit account of Wells Fargo Bank, National
Association:

 

Wells Fargo Money Market Deposit Account (MMDA)

 

I understand that amounts on deposit in the MMDA are insured, subject to the
applicable rules and regulations of the Federal Deposit Insurance Corporation
(FDIC), in the basic FDIC insurance amount of $250,000 per depositor, per
insured bank. This includes principal and accrued interest up to a total of
$250,000.

 

I acknowledge that I have full power to direct investments of the Account.

 

I understand that I may change this direction at any time and that it shall
continue in effect until revoked or modified by me by written notice to you.

 

[PARTY]           Authorized Representative       [DATE]  

 

 

